In The

                                Court of Appeals

                     Ninth District of Texas at Beaumont

                               __________________

                               NO. 09-19-00224-CV
                               __________________

                   IN THE INTEREST OF J.F.C. AND J.T.C.

__________________________________________________________________

                On Appeal from the 418th District Court
                     Montgomery County, Texas
                   Trial Cause No. 12-06-07018-CV
__________________________________________________________________

                          MEMORANDUM OPINION

      This is an appeal from a judgment that resulted in the termination of the

parental-rights of the appellants, Mother and Father, to their children J.F.C. and

J.T.C. Mother and Father filed separate briefs, and each parent argues the judgment

the trial court issued is void because it failed to commence the trial before the

statutory deadline that applies to suits filed by the Texas Department of Family and

Protective Services to terminate a parent’s rights. 1 In its response, the Department



      1
          See Tex. Fam. Code Ann. § 263.401.
                                         1
concedes the trial court failed to commence the trial by the required statutory

deadline. The Department “respectfully requests that this case be reversed.”

      We reverse the judgment and dismiss the suit without prejudice to the

Department’s rights.

                                     Background

      The Department sued Mother and Father seeking to terminate their rights to

J.F.C. and J.T.C. on September 21, 2017. Less than three weeks later, the trial court

named the Department as J.F.C.’s and J.T.C.’s temporary managing conservator. For

the purpose of applying the statutory deadline, the record in this case shows the trial

on the merits commenced on May 21, 2019. By then, twenty months had passed

since the Department filed suit, exceeding the commencement deadline in the Family

Code. 2

                                      Analysis

      Generally, section 263.401 of the Family Code requires trial courts to

commence trials on the merits of suits filed by the Department affecting the parent-

child relationship within one year. 3 But upon finding “that extraordinary

circumstances necessitate the child remaining in the temporary managing


      2
          Id.
      3
          Id. § 263.401(a).
                                          2
conservatorship of the [D]epartment” is in the child’s best interest, the court may

retain the Department’s suit on its docket for a period not to exceed an additional

180 days. 4 If the trial court fails to commence the trial within the deadline, the “suit

is terminated and the suit is automatically dismissed without a court order.”5

Extensions beyond the 180-day extension authorized by section 263.401 are not

allowed. 6

      In this case, the trial did not commence within the period required by section

263.401. 7 Thus, the Department’s suit had already been dismissed by operation of

law by the time the trial occurred.8

      We sustain Mother’s and Father’s issues. We reverse the June 26, 2019 order

terminating Mother’s and Father’s rights and render judgment dismissing the

Department’s suit without prejudice.9

      REVERSED AND RENDERED.


      4
          Id. § 263.401(b).
      5
          Id. § 263.401(c).
      6
          Id.
      7
          Id. § 263.401.
      8
          Id.
      9
          See id. § 263.401(c); Tex. R. App. P. 43.2(c).
                                           3
                                                 _________________________
                                                      HOLLIS HORTON
                                                           Justice


Submitted on September 24, 2019
Opinion Delivered November 21, 2019

Before McKeithen, C.J., Kreger and Horton, JJ.




                                       4